Exhibit 10.1

 

CONSENT AND AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS CONSENT AND AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT dated
as of December 16, 2019 (this “Agreement”) is entered into among DIODES
INCORPORATED, a Delaware corporation (the “Domestic Borrower”), DIODES HOLDING
B.V., a besloten vennootschap met beperkte aansprakelijkheid, organized under
the laws of the Netherlands, having its statutory seat in Amsterdam, the
Netherlands, and registered with the trade register of the Chamber of Commerce
in the Netherlands under number 65823060 (the “Foreign Borrower” and together
with the Domestic Borrower, the “Borrowers” and each, individually, a
“Borrower”), certain Subsidiaries of the Domestic Borrower identified on the
signature pages hereto as subsidiary guarantors (the “Subsidiary Guarantors”),
the Lenders identified on the signature pages hereto and BANK OF AMERICA, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

The Borrowers, Subsidiary Guarantors, the Lenders and the Administrative Agent
are parties to that certain Amended and Restated Credit Agreement dated as of
October 26, 2016, as amended by that certain Amendment No. 1 to Amended and
Restated Credit Agreement and Limited Waiver dated as of February 13, 2017, as
amended by that certain Consent to Credit Agreement dated as of May 22, 2017, as
amended by that certain Amendment No. 2 to Amended and Restated Credit Agreement
dated as of August 24, 2017, as amended by that certain Consent to Credit
Agreement dated as of April 20, 2018, as modified by that certain Consent to
Credit Agreement dated as of October 16, 2018, as amended by that certain
Consent and Amendment No. 3 to Amended and Restated Credit Agreement dated as of
December 27, 2018 and as amended by that certain Consent to Credit Agreement
dated as of January 30, 2019 (as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”).

The Domestic Borrower has informed the Administrative Agent and the Lenders that
it wishes to Dispose of the tract of land owned by the Domestic Borrower and
described on Schedule 5.08(c) to the Credit Agreement as a “tract of land out of
the Henry Cook Survey, Abstract No. 183, City of Plano, Collin County, Texas,
being part of the 35.80 acre tract of land described as Tract 12 in deed to West
Plano Land Company, L.P., recorded in Collin County Clerk's File No.
20060920001358250 of the Land Records of Collin County, Texas”, and that the
purchase price for such land will be paid to the Domestic Borrower solely in
cash (the “Plano Land Sale”).

The Loan Parties have requested that, notwithstanding the limitations set forth
in Section 7.05 (Dispositions) of the Credit Agreement, the Administrative Agent
and the Lenders consent to the Plano Land Sale, and that, notwithstanding the
provisions set forth in Section 2.05(b)(i) (Mandatory Prepayments – Dispositions
and Involuntary Dispositions), the Domestic Borrower shall prepay the Loans
and/or Cash Collateralize the L/C Obligations as provided in the Credit
Agreement in an aggregate amount equal to 100% of Net Cash Proceeds received by
the Domestic Borrower from the Plano Land Sale, as to each receipt of any such
Net Cash Proceeds, within thirty (30) days of the later of the date of the Plano
Land Sale and the date of such receipt.

The Loan Parties have further requested that the Administrative Agent and the
Lenders agree to amend certain other provisions of the Credit Agreement as
provided herein.

Subject to the terms and conditions set forth herein, the Administrative Agent
and each of the Lenders party hereto have agreed to grant such requests of the
Loan Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

 

1.Defined Terms.  Except as otherwise provided herein, all capitalized undefined
terms used in this Agreement (including, without limitation, in the introductory
paragraph and the preliminary statements hereto) shall have the meanings
assigned thereto in the Credit Agreement.

2.Consent.  

(a)Subject to the terms and conditions hereof, and notwithstanding Section 7.05
(Dispositions) of the Credit Agreement, the Administrative Agent and the Lenders
hereby consent to the Plano Land Sale so long as the entire purchase price for
the Plano Land Sale is paid to the Domestic Borrower solely in cash. For the
avoidance of doubt, the Plano Land Sale shall not constitute usage of the
Disposition basket in Section 7.05(f) of the Credit Agreement but shall
constitute a permitted “Disposition”.

(b)Subject to the terms and conditions hereof, and notwithstanding the
provisions set forth in Section 2.05(b)(i) (Mandatory Prepayments – Dispositions
and Involuntary Dispositions), the Domestic Borrower shall prepay the Loans
and/or Cash Collateralize the L/C Obligations as provided in the Credit
Agreement in an aggregate amount equal to 100% of Net Cash Proceeds received by
the Domestic Borrower from the Plano Land Sale, as to each receipt of any such
Net Cash Proceeds, within thirty (30) days of the later of the date of the Plano
Land Sale and the date of such receipt.

3.Credit Agreement Amendments.

(a)Section 7.02 of the Credit Agreement is hereby amended as follows:

(i)the word “and” following clause (j) is hereby deleted;

(ii)the “.” following clause (k) is hereby replaced with “;”; and

(iii)the following language is hereby inserted as new clause (l) immediately
following existing clause (k):

“(l)Guarantees of the Domestic Borrower or any other Loan Party in respect of
the obligations of Subsidiaries of the Domestic Borrower to pay the deferred
purchase price of property or services (regardless of whether such trade account
payables constitute Indebtedness under clause (d) of the definition thereof in
Section 1.01); provided that the aggregate amount of such trade account payables
Guaranteed pursuant to this clause (l) shall not exceed $25,000,000 in the
aggregate outstanding at any time.”

 

(b)Section 7.03 of the Credit Agreement is hereby amended by amending and
restating clause (h) in its entirety as follow:

“(h)other Investments not exceeding the sum of (i) $10,000,000 in the aggregate
in any fiscal year of the Domestic Borrower less (ii) all amounts paid by the
Domestic Borrower or any other Loan Party in such fiscal year of the Domestic
Borrower under Guarantees permitted under Section 7.02(l);”

 

4.Conditions to Effectiveness.  This Agreement shall be effective upon the
Administrative Agent’s receipt of the following, each of which shall be
originals or electronic images in a portable document format (e.g. “.pdf” or
“.tif”) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Effective Date and

2

 

--------------------------------------------------------------------------------

 

each in form and substance reasonably satisfactory to the Administrative Agent
and each of the Required Lenders (such date, the “Effective Date”):

(a)executed counterparts of this Agreement signed by the Borrowers, the
Guarantors, the Administrative Agent and the Required Lenders; and

(b)such other assurances, certificates, documents, information, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
the Required Lenders reasonably may require.

5.Effect of this Agreement.  Except as expressly provided herein, the Credit
Agreement, the Collateral Agreement and the other Loan Documents shall remain
unmodified and in full force and effect.  Except as expressly set forth herein,
this Agreement shall not be deemed (a) to be a waiver of, or consent to a
modification of or amendment of, any other term or condition of the Credit
Agreement, the Collateral Agreement or any other Loan Document, (b) to prejudice
any other right or rights which the Administrative Agent or the Lenders may now
have or may have in the future under or in connection with the Credit Agreement,
the Collateral Agreement or the other Loan Documents or any of the instruments
or agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Loan Parties or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement, the
Collateral Agreement or the other Loan Documents or any rights or remedies
arising in favor of the Lenders or the Administrative Agent, or any of them,
under or with respect to any such documents, (d) to be a waiver of, or consent
to a modification or amendment of, any other term or condition of any other
agreement by and among any Loan Party, on the one hand, and the Administrative
Agent or any other Lender, on the other hand or (e) to be a course of dealing or
a consent to any departure by the Loan Parties from any other term or
requirement of the Credit Agreement.  References in this Agreement to the Credit
Agreement (and indirect references such as “hereunder”, “hereby”, “herein”, and
“hereof”) and in any Loan Document to the Credit Agreement shall be deemed to be
references to the Credit Agreement as modified hereby.

6.Representations and Warranties/No Default.  By their execution hereof, each
Loan Party hereby represents and warrants as follows:

(a)Such Loan Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution and delivery of,
and the performance in accordance with their respective terms of the
transactions consented to in, this Agreement and each other document executed in
connection herewith to which it is a party.

(b)This Agreement and each other document executed in connection herewith has
been duly executed and delivered by its duly authorized officers, and each such
document constitutes the legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

(c)Each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents is true and correct as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 of the Credit Agreement.

3

 

--------------------------------------------------------------------------------

 

(d)No Default or Event of Default has occurred or is continuing nor would any
Default or Event of Default result after giving effect to this Agreement and the
transactions contemplated hereby.

(e)No Loan Party is an EEA Financial Institution.

7.Reaffirmations.  (a) Each Loan Party agrees that the transactions contemplated
by this Agreement shall not limit or diminish the obligations of such Person
under, or release such Person from any obligations under, the Credit Agreement
(including the Guaranty), the Collateral Agreement and each other Loan Document
to which it is a party, (b) each Loan Party confirms, ratifies and reaffirms its
obligations under the Credit Agreement (including the Guaranty), the Collateral
Agreement and each other Loan Document to which it is a party, and (c) each Loan
Party agrees that, except as otherwise expressly agreed in this Agreement, the
Credit Agreement (including the Guaranty), the Collateral Agreement and each
other Loan Document to which it is a party remain in full force and effect and
are hereby ratified and confirmed.

8.Confirmation as to Dutch Collateral Documents.  Reference is made to (i) that
certain Deed of Pledge of Shares dated October 20, 2016, among the Domestic
Borrower, Pericom Semiconductor Corporation and Diodes Investment Company, as
pledgors, Administrative Agent, as pledgee and the Foreign Borrower, as company
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “DHBV Dutch Share Pledge”), (ii) that certain omnibus
pledge agreement dated 8 January 2013, between Diodes International B.V., as
pledgor and Administrative Agent, as pledgee (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “DIBV
Omnibus Pledge Agreement”), (iii) that certain omnibus pledge agreement dated
July 18, 2016, between the Foreign Borrower, as pledgor and Administrative
Agent, as pledgee (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “DHBV Omnibus Pledge Agreement”) and
(iv) that certain Charged Account Control Deed dated January 15, 2019, among the
Foreign Borrower, as company, Administrative Agent, as agent and Bank of America
Merrill Lynch International Designated Activity Company, as bank (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “DHBV Charged Account Control Deed”, together with the DHBV Omnibus
Pledge Agreement, the DIBV Omnibus Pledge Agreement and the DHBV Dutch Share
Pledge, the “Dutch Collateral Documents”).  Each party to the Dutch Collateral
Documents hereby confirms that:

(a)the Credit Agreement (after giving effect to this Agreement), and the other
Loan Documents will remain in full force and effect and any reference in the
Loan Documents to the Credit Agreement or to any provision of the Credit
Agreement will be construed as a reference to the Credit Agreement, or that
provision, after giving effect to this Agreement;

(b)notwithstanding the amendments and consents to the Credit Agreement pursuant
to this Agreement, the Dutch Collateral Documents and the security interests
created thereunder will remain in full force and effect and will continue to
secure all liabilities which are expressed to be secured by them and the rights
of the Loan Parties under such security interest will not be affected by this
Agreement;

(c)(i) any amount owed by any Borrower under this Agreement and the Credit
Agreement (after giving effect to this Agreement) continues to be or has become
part of each Loan Party’s Parallel Debts (as included/defined in the Credit
Agreement) and (ii) each Loan Party’s Parallel Debts continue to be part of the
Secured Obligations (as included and defined in the Dutch Collateral Documents);
and

4

 

--------------------------------------------------------------------------------

 

(d)at the time of the entering into the Dutch Collateral Documents, it was their
intention that the security rights created pursuant to the Dutch Collateral
Documents would provide security for the Secured Obligations (as defined in the
Dutch Collateral Documents) as they may be amended, restated, supplemented or
otherwise modified from time to time, including amendments to the Credit
Agreement and the Loan Documents, including, for the avoidance of doubt, the
matters of the type addressed by this Agreement.

9.Payment of Fees.  The Borrowers shall pay all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) promptly upon request by the
Administrative Agent.

10.Miscellaneous

(a)Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  Without limiting the general
applicability of the foregoing and the terms of the other Loan Documents to this
Agreement and the parties hereto, the terms of Section 11.14 and Section 11.15
of the Credit Agreement are incorporated herein by reference, mutatis mutandis.

(b)Loan Document.  This Agreement shall constitute a “Loan Document” under and
as defined in the Credit Agreement.

(c)Counterparts; Electronic Execution. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.  

(d)Severability.  If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

(e)Entirety.  This Agreement, the other Loan Documents and the other documents
relating to the Obligations represent the entire agreement of the parties hereto
and thereto, and supersede all prior agreements and understandings, oral or
written, if any, including any commitment letters or correspondence relating to
the Loan Documents, any other documents relating to the Obligations, or the
transactions contemplated herein and therein.

(f)Dutch Law. If the Foreign Borrower is represented by an attorney in
connection with the signing and/or execution of this Agreement or any other
agreement, deed or document referred to in or made pursuant to this Agreement,
it is hereby expressly acknowledged and accepted by the other parties to this
Agreement that the existence or extent of the attorney’s authority and the
effects of the attorney’s exercise or purported exercise of his or her authority
shall be governed by the laws of the Netherlands.

[Remainder of page intentionally blank.]

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

DOMESTIC BORROWER:

 

DIODES INCORPORATED

 

By:  /s/ Brett R. Whitmire

 

Name:Brett R. Whitmire

 

Title:CFO

 

FOREIGN BORROWER:

 

DIODES HOLDING B.V.

 

By:  /s/ Brett R. Whitmire

 

Name:___Brett R. Whitmire ________________

 

Title:Managing Director A

By:  /s/ M.F.A. van Schinjndel

 

Name: _____M.F.A. van Schinjndel__________

 

Title:Managing Director B

 

SUBSIDIARY GUARANTORS:

 

DIODES HOLDINGS UK LIMITED

 

By:  /s/ Brett R. Whitmire

 

Name:  Brett R. Whitmire

 

Title:Director




Signature Page to Consent and Amendment No. 4 to Amended and Restated Credit
Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

DIODES ZETEX LIMITED

 

By:  /s/ Brett R. Whitmire

 

Name:  Brett R. Whitmire

 

Title:Director

 

Signature Page to Consent and Amendment No. 4 to Amended and Restated Credit
Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:  /s/ Anthony W. Kell

 

Name:  Anthony W. Kell

 

Title:Vice President




Signature Page to Consent and Amendment No. 4 to Amended and Restated Credit
Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

 

By:  /s/ Jennifer Yan

 

Name:  Jennifer Yan

 

Title:Senior Vice President




Signature Page to Consent and Amendment No. 4 to Amended and Restated Credit
Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

 

BBVA USA, an Alabama banking corporation f/k/a Compass Bank,

as a Lender

By:  /s/ Jay S. Tweed

 

Name:  Jay S. Tweed

 

Title:SVP




Signature Page to Consent and Amendment No. 4 to Amended and Restated Credit
Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

 

CITIBANK, N.A.,

as a Lender

 

 

By:  /s/ Varun Gupta

 

Name:  Varun Gupta

 

Title:SVP




Signature Page to Consent and Amendment No. 4 to Amended and Restated Credit
Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

 

BMO HARRIS BANK N.A.,

as a Lender

By:  /s/ Jeff LaRue

 

Name:  Jeff LaRue

 

Title:Vice President




Signature Page to Consent and Amendment No. 4 to Amended and Restated Credit
Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

 

REGIONS BANK,

as a Lender

By:  /s/ Derek Miller

 

Name:  Derek Miller

 

Title:Director




Signature Page to Consent and Amendment No. 4 to Amended and Restated Credit
Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

 

SILICON VALLEY BANK,

as a Lender

By:  /s/ Will Deevy

 

Name:  Will Deevy

 

Title:Director




Signature Page to Consent and Amendment No. 4 to Amended and Restated Credit
Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

 

CAPITAL ONE, N.A.,

as a Lender

By:  /s/ Seth Meier

 

Name:  Seth Meier

 

Title:Director




Signature Page to Consent and Amendment No. 4 to Amended and Restated Credit
Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

 

COMERICA BANK,

as a Lender

By:  /s/ John Smithson

 

Name:  John Smithson

 

Title:Vice President




Signature Page to Consent and Amendment No. 4 to Amended and Restated Credit
Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A.,

as a Lender

By:  /s/ Elizabeth Gaynor

 

Name:  Elizabeth Gaynor

 

Title:Director

Signature Page to Consent and Amendment No. 4 to Amended and Restated Credit
Agreement

Diodes Incorporated